Citation Nr: 1204023	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.  The Veteran's case comes from the VA Regional Office in Seattle, Washington (RO).


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed multiple myeloma is not related to military service.


CONCLUSION OF LAW

Multiple myeloma was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  A VA examination has not been accorded the Veteran in connection with his multiple myeloma claim, because there is no competent evidence that any currently diagnosed cancer is related to military service.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Multiple myeloma is a presumptive condition associated with herbicide exposure.  U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2011).

The Veteran claims that he was exposed to an herbicide agent while stationed on board the USS Persistent.  Specifically, the Veteran states that he and a fellow service member sprayed each other with herbicides when they were assigned to use the herbicide on Pier 9 at Terminal Island, Los Angeles, California.  The Veteran has variously identified the herbicide as Agent Orange and DEET.  To the extent that the Veteran claims the herbicide was DEET, presumptive service connection for multiple myeloma is not warranted for exposure to that herbicide.  Presumptive service connection is only warranted for diseases associated with exposure to 2,4-D; 2,4,5-T; TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) (2011).  DEET is an entirely separate herbicide which is not covered by the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, there is no medical evidence of record that any in-service exposure to DEET that the Veteran may have experienced is related to his currently diagnosed multiple myeloma.  To the extent that the Veteran claims the herbicide was Agent Orange, the Veteran's service personnel records show that he did not serve on land in Vietnam at any point during his military service.  He is therefore not presumed to have been exposed to herbicide agents for which presumptive service connection is warranted, to include Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999).

The Veteran's service medical records are negative for any diagnosis of multiple myeloma.

After separation from service, a September 2007 letter from a VA physician stated that the Veteran had recently been diagnosed with plasmacytoma, which was a type of blood cancer which had been definitively associated with Agent Orange exposure.  The medical evidence of record shows that the Veteran's diagnosis was subsequently changed to multiple myeloma.

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed multiple myeloma is not related to military service.  The Veteran's service medical records are negative for any diagnosis of multiple myeloma.  While the medical evidence of record shows that the Veteran has a current diagnosis of multiple myeloma, there is no medical evidence of record of multiple myeloma prior to 2007, approximately 42 years after separation from military service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Furthermore, there is no competent evidence of record which relates the Veteran's currently diagnosed multiple myeloma to military service.

The only medical evidence of record which gives any etiological information regarding the Veteran's multiple myeloma is the September 2007 letter from a VA physician.  That letter only stated that the Veteran had a form of cancer which was associated with exposure to Agent Orange.  Such an opinion is readily accepted by the Board, as VA has specifically found that presumptive service connection is warranted for multiple myeloma for any veteran who was exposed to Agent Orange during military service.  However, such a statement does not demonstrate that the Veteran's currently diagnosed multiple myeloma is related to military service, as the evidence of record does not demonstrate that the Veteran was ever exposed to Agent Orange during military service.

The Veteran is not presumed to have been exposed to herbicides for which presumptive service connection can be established during military service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The Veteran's statements are competent evidence as to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran's lay testimony that he used Agent Orange on Pier 9 at Terminal Island, Los Angeles, California is of little probative value.  First, the Veteran's own statements demonstrate that he is unsure of what herbicide agent he used.  The herbicide agent has variously been referred to as Agent Orange, DEET, and simply herbicides.  Second, a May 2009 Joint Services Records Research Center (JSRRC) memorandum stated that the JSRRC had reviewed numerous military documents, ships, histories, deck logs, and other such sources of information related to the use of tactical herbicide agents on board Navy and Coast Guard vessels during the Vietnam era.  The memorandum stated that the JSRRC had found no evidence that any Navy vessel had used, stored, tested, or transported tactical herbicide agents.  The Board finds that that evidence significantly outweighs the Veteran's statements regarding the herbicide he used during military service.  Therefore, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran was exposed to Agent Orange during military service.  Accordingly, the September 2007 letter from a VA physician does not provide a medical opinion which relates the Veteran's currently diagnosed multiple myeloma to military service.

The Veteran's statements alone are not sufficient to prove that his currently diagnosed multiple myeloma is related to military service, to include in-service exposure to an herbicide agent.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed multiple myeloma is related to military service, to include in-service exposure to an herbicide agent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed multiple myeloma is not related to military service, and that no malignant tumor was shown within one year following separation from service.  Therefore, the Board finds that service connection for multiple myeloma is not warranted.

As the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed multiple myeloma is related to military service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple myeloma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


